UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7888


NASHID PORTER,

                     Petitioner - Appellant,

              v.

CARLTON JOYNER,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-hc-02303-BO)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nashid Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nashid Porter appeals the district court’s order dismissing his 28 U.S.C. § 2254

(2018) petition without prejudice for failing to comply with a court order. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Porter v. Joyner, No. 5:19-hc-02303-BO (E.D.N.C. Dec. 10,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2